Exhibit 10.59

THIRD AMENDED AND RESTATED SEVERANCE AGREEMENT – SENIOR

VICE PRESIDENT

THIS THIRD AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made as
of December 14, 2012, between WARNER CHILCOTT (US), LLC (the “Company”), and
Izumi Hara (“Executive”).

RECITALS

WHEREAS, Executive and the Company previously entered into that certain Second
Amended and Restated Severance Agreement between Executive and the Company,
dated as of August 26, 2011 (the “Prior Agreement”);

WHEREAS, Executive has notified the Company and the Company’s ultimate parent
company, Warner Chilcott plc, an Irish public limited company (“Warner
Chilcott”), of her desire to retire from her role with the Company to pursue
other interests effective as of the end of 2012 and, accordingly, Executive has
agreed to transition her role and responsibilities with the Company and Warner
Chilcott to other personnel between the date hereof and December 31, 2012 (the
“Retirement Date”) and retire from her employment with the Company and her roles
with the Company and Warner Chilcott as of the Retirement Date; and

WHEREAS, Executive and the Company desire to enter into this Agreement in order
to set forth the terms and conditions upon which Executive will serve the
Company and Warner Chilcott and the terms of Executive’s retirement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Terms of Employment.

(a) From the date hereof until the close of business on the Retirement Date
unless terminated earlier as hereafter provided, Executive shall continue to be
employed by the Company on an “at-will” basis. Executive will report to the
Chief Executive Officer of Warner Chilcott (the “CEO”) and will perform such
duties as deemed appropriate by the CEO from time to time to transition
Executive’s role, duties and authority to such other personnel as may be
identified by the CEO, in anticipation of Executive’s retirement as of the
Retirement Date.

(b) Executive shall perform substantially all of her duties under this Agreement
at the Company’s Rockaway, New Jersey office. Executive agrees to render
full-time services in performing her duties and responsibilities hereunder.
Executive accepts such continued employment and agrees to continue to render the
services



--------------------------------------------------------------------------------

described above to the best of her abilities in a diligent, trustworthy,
businesslike and efficient manner. It shall not be a violation of this Agreement
for Executive to serve on civic, charitable boards or committees so long as such
activities do not significantly interfere with Executive’s commitment to work in
accordance with this Agreement. With the prior written consent of the Board of
Directors of Warner Chilcott (the “Board”), which consent shall not be
unreasonably refused or delayed, and so long as such activities do not
significantly interfere with Executive’s commitment to work in accordance with
this Agreement, Executive may serve on corporate boards or committees.

(c) The Company shall reimburse Executive for all reasonable expenses incurred
by her in the course of performing her duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses. The parties agree that
such expenses shall include, by way of example and not limitation, cellular
telephone service and home fax machine and telephone line.

(d) In consideration of the foregoing agreements and the covenants and other
agreements of Executive contained herein, Executive shall be entitled to
receive, upon the terms set forth herein, the payments provided for in Section 2
hereof.

2. Severance.

(a) Death. If Executive dies prior to the Retirement Date while still employed
by the Company, this Agreement shall terminate effective as of the date of
Executive’s death and the Company shall pay to Executive’s surviving spouse and
dependents or, if none, her estate, an amount equal to the Retirement Amount of
$963,766.00 that would otherwise have been payable upon Executive’s retirement
under Section 2(f) below, which amount shall be paid in the form of 24 equal
monthly installments of $40,156.92 per month during the 24-month period
following Executive’s death (subject to applicable deductions and withholding).

(b) Disability. If Executive’s employment is terminated prior to the Retirement
Date by the Company, in the sole discretion of the Board, because Executive is
at such time Disabled (as defined below) and shall have been absent from her
duties hereunder on a full-time basis for 180 consecutive days, and, within 30
days after written notice by the Company to do so, Executive shall not have
returned to the performance of her duties hereunder on a full-time basis, the
Company shall pay to Executive (or, in the case of Executive’s death, to
Executive’s spouse and dependents or, if none, her estate) an amount equal to
the Retirement Amount of $963,766.00 that would otherwise have been payable upon
Executive’s retirement under Section 2(f) below, which amount shall be paid in
the form of 24 equal monthly installments of $40,156.92 per month during the
24-month period following Executive’s termination of employment (subject to
applicable deductions and withholding and any delay applicable under
Section 21). As used herein, the term “Disabled” shall (x) mean that Executive
is unable, as a result of a medically determinable physical or mental
impairment, to perform the duties and services of her position, or (y) have the
meaning specified in any disability insurance policy maintained by the Company,
whichever is more favorable to Executive.

 

2



--------------------------------------------------------------------------------

(c) By the Company for Cause. If Executive’s employment is terminated by the
Company for Cause (as defined below), then the Company shall pay to Executive
(x) her then current annual base salary (“Base Salary”) accrued through the
effective date of termination, payable at the time such payment is otherwise due
and payable and (y) all other amounts and benefits to which Executive is
entitled, including, without limitation, vacation pay and expense reimbursement
amounts accrued to the effective date of termination and amounts and benefits
owing under the terms of any benefit plan of Warner Chilcott or any of its
direct or indirect subsidiaries (including, without limitation, the Company)
(each, a “Group Company”) in which Executive participates and Executive shall
not be entitled to any severance payments. As used herein, “Cause” shall mean
(i) the conviction of Executive of a felony (other than a violation of a motor
vehicle or moving violation law) or conviction of a misdemeanor if such
misdemeanor involves moral turpitude; or (ii) Executive’s voluntary engagement
in conduct constituting larceny, embezzlement, conversion or any other act
involving the misappropriation of funds of any Group Company in the course of
Executive’s employment; or (iii) the willful refusal (following written notice)
to carry out specific directions of the Board, the managing member of the
Company or the board of directors or managing member, as applicable, of any
other Group Company of which Executive is an officer, which directions shall be
consistent with the provisions hereof; or (iv) Executive’s committing any act of
gross negligence or intentional misconduct in the performance or non-performance
of Executive’s duties as an employee of the Company; or (v) any material breach
by Executive of any material provision of this Agreement (other than for reasons
related only to the business performance of the Company or business results
achieved by Executive). For purposes of Sections 2(c) and (d), no act or failure
to act on Executive’s part shall be considered to be Cause if done, or omitted
to be done, by Executive in good faith and with the reasonable belief that the
action or omission was in the best interests of the relevant Group Company.

(d) By the Company Without Cause. If Executive’s employment is terminated by the
Company without Cause prior to the Retirement Date, then the Company shall pay
to Executive (or, in the case of Executive’s death, to Executive’s spouse and
dependents or, if none, her estate) an amount equal to the Retirement Amount of
$963,766.00 that would otherwise have been payable upon Executive’s retirement
under Section 2(f) below, which amount shall be paid in the form of 24 equal
monthly installments of $40,156.92 per month during the 24-month period
following Executive’s termination of employment (subject to applicable
deductions and withholding and any delay applicable under Section 21). In
addition, Executive shall receive all other amounts and benefits to which
Executive is entitled, including without limitation, expense reimbursement
amounts accrued to the effective date of termination and amounts and benefits
owing under the terms of any benefit plan of any Group Company in which
Executive participates. In addition, Executive shall be entitled to continue
participation in the Company’s health and other welfare benefit plans, at the
Company’s expense, for the 24-month period following Executive’s termination of
employment.

(e) By Executive Resignation. If Executive’s employment is terminated by
Executive due to Executive’s resignation for any reason prior to the close of
business on the Retirement Date, then this Agreement shall terminate as of the
effective date of Executive’s resignation and thereupon Executive shall be
entitled solely to the payments and benefits set forth in Sections 2(c) and (g).

 

3



--------------------------------------------------------------------------------

(f) Retirement. If Executive’s employment has not terminated earlier,
Executive’s employment with the Company shall cease as of the close of business
on the Retirement Date and Executive hereby agrees (A) to voluntarily retire and
relinquish all executive positions and other roles held as of such time with all
Group Companies, in each case effective as of the Retirement Date; (B) to sign
and deliver the Release Agreement (attached hereto as Exhibit A) (the “Release
Agreement”) within 21 days following the Retirement Date, to be effective as of
the Retirement Date; and (C) to continue to comply with the provisions of this
Agreement, including, without limitation, Sections 4, 5 and 7. Upon Executive’s
retirement as of the Retirement Date, and subject to Executive’s timely
execution of the Release Agreement, Executive shall be entitled to the following
payments and benefits:

(i) The Company shall pay to Executive an aggregate amount equal to (x) 200% of
Executive’s Base Salary in effect as of the date hereof plus (y) 200% of the
annual cash bonus paid to Executive with respect to the 2011 calendar year. The
aggregate amount of such payment shall be $963,766.00 (the “Retirement Amount”)
and shall be paid in the form of (A) an installment of $240,941.50 (i.e., 25% or
6 month’s worth of the aggregate amount) as of the first Company payroll date
occurring after June 30, 2013 and (B) $722,824.50 (i.e., the remaining 75% or 18
months worth of the aggregate amount) paid thereafter in 18 equal monthly
installments of $40,156.92 per month (such amounts being subject to the
deduction provided under Section 2(f)(iii) below and other applicable deductions
and withholding);

(ii) Executive’s Company equity grants received by Executive as of January 20,
2009, January 29, 2010, February 17, 2011 and January 31, 2012, respectively,
shall be treated in accordance with the terms of the award agreements governing
each such grant as if Executive’s retirement was a termination by the Company
without cause or a resignation by Executive for good reason effective
December 31, 2012 and, accordingly, a portion of each such outstanding equity
grant shall vest, as set forth in the table below:

 

4



--------------------------------------------------------------------------------

Equity Award

  

Portion to Become Vested Pursuant to Award Terms

Option Award granted January 20, 2009    option to purchase 6,133 shares vests
as of Retirement Date Restricted Share Award granted January 20, 2009    2,327
shares vest as of Retirement Date Option Award granted January 29, 2010   
option to purchase 3,095 shares vests as of Retirement Date Restricted Share
Award granted January 29, 2010    1,254 shares vest as of Retirement Date Option
Award granted February 17, 2011    option to purchase 2,387 shares vests as of
Retirement Date Restricted Share Award granted February 17, 2011    995 shares
vest as of Retirement Date Performance Restricted Share Award granted
February 17, 2011    up to 965 shares eligible to vest subject to actual
performance Option Award granted January 31, 2012    option to purchase 3,256
shares vests as of Retirement Date Restricted Share Award granted January 31,
2012    1,318 shares vest as of Retirement Date Performance Restricted Share
Award granted January 31, 2012    up to 1,280 shares eligible to vest subject to
actual performance

Any portion of Executive’s unvested Company equity awards which does not become
vested by its terms shall terminate effective as of the Retirement Date;
provided, however, that any portion of Executive’s unvested Performance
Restricted Share Awards granted on February 17, 2011 and January 31, 2012 which
do not become vested by their terms shall terminate effective as of the date
provided in the agreements governing such awards.

Any accrued dividends or dividend equivalents payable in connection with the
vesting of the Restricted Share Awards and Performance Restricted Share Awards
as provided above shall be paid in cash promptly following the vesting of such
awards but not later than March 15, 2013. The foregoing payments shall be made
in a manner intended to comply with the short-term deferral exception under
Section 1.409A-1(b)(4) of the Treasury regulations under Internal Revenue Code
of 1986 of the United States, as amended (the “Code”).

 

5



--------------------------------------------------------------------------------

(iii) For the 18-month period following the Retirement Date, subject to
Executive’s election of COBRA coverage under the Company’s group medical, dental
and vision plans and Executive’s payment of cost of coverage contributions of
$70 per month (which may be deducted by the Company from the amounts payable to
Executive under Section 2(f)(i) above in any manner deemed reasonable by the
Company), the Company shall (A) provide to Executive continued participation in
the Company’s group medical, dental and vision plans for Executive and her
spouse and dependents, (B) fund the remaining monthly cost of such coverage
(i.e., over and above Executive’s monthly $70 contribution) (the “Company
Medical Subsidy”) and (C) for so long as Executive continues to participate in
such coverage, pay or credit to Executive an additional amount equal to one-half
of the Company Medical Subsidy to defray expenses not covered by the medical,
dental and vision coverage provided;

(iv) For the 6-month period after the 18-month period following the Retirement
Date (A)(i) Executive shall seek medical, dental and vision insurance comparable
to the benefits provided for Executive and her spouse and dependents under the
Company’s group medical, dental and vision plans through a third-party insurance
provider or under the group medical, dental and vision plans of Executive’s
spouse’s employer (“Comparable Coverage”) and the Company shall reimburse
Executive for the reasonable insurance premiums paid by Executive and/or her
spouse for such Comparable Coverage covering Executive and her spouse and
dependents for such 6-month period which provide benefits or (ii) if Executive
is unable to obtain such Comparable Coverage for herself and her spouse and
dependents, the Company shall pay to Executive a monthly amount during such
6-month period equal to the reasonable premium amount that an insurance company
would charge to provide Comparable Coverage to an individual of the age of
Executive and her spouse and dependents meeting the minimum underwriting
standards of such insurance company and (B) the Company shall pay or credit to
Executive an additional amount equal to one-half of the amount paid to Executive
by the Company under Section 2(f)(iv)(A) to defray expenses not covered by the
medical, dental and vision coverage provided;

(v) Executive’s existing Company life insurance coverage shall be continued by
the Company until December 31, 2014;

(vi) The Company shall pay Executive for any vacation days accrued but unused by
Executive as of the Retirement Date, pursuant to Company vacation policy (such
payment to be made promptly following the Retirement Date and in compliance with
the bona fide vacation and sick leave plan exception under
Section 1.409A-1(a)(5) of the Treasury regulations under the Code); and

 

6



--------------------------------------------------------------------------------

(vii) The Company shall provide outplacement services for Executive up to
$15,000.

Notwithstanding anything to the contrary above (A) in lieu of Executive
obtaining the third-party coverage and/or receiving the payments described in
Section 2(f)(iv), the Company may arrange or provide for benefits providing the
coverage described in Section 2(f)(iv) and (B) Executive agrees to promptly
notify the Company if at any time during the 24-month period following the
Retirement Date Executive becomes eligible to participate in any medical benefit
plan of a subsequent employer of Executive (“Alternative Benefit Eligibility”)
and whether or not Executive has provided such notice, as of the date of such
Alternative Benefit Eligibility, the benefits provided under Sections 2(f)(iii)
and (iv) and, if applicable, clause (A) of this paragraph, shall cease. In
addition, notwithstanding anything to the contrary above, (A) the Company does
not assume any obligations or liabilities other than those explicitly described
in this Agreement, and, for the avoidance of doubt, the Company does not provide
any guaranty with respect to the availability or level of medical or dental
benefits available to Executive or her spouse or dependents or the tax treatment
of any benefits provided under this Agreement and the Company shall not be
required to indemnify or hold harmless Executive or her spouse or dependents for
any potential unavailability of such benefits or any potential taxes imposed on
Executive or her spouse or dependents in connection with such benefits and
(B) all of the payments and benefits provided under this Section 2 shall be
subject to applicable withholdings and customary payroll deductions

The execution of the Release Agreement is a precondition to Executive’s
entitlement to the payments and benefits set forth above in this Section 2(f).
The execution of the Release Agreement is intended to establish closure on all
matters encompassed by the Release Agreement through and including the
Retirement Date. However, separately, by accepting the terms of this Agreement,
Executive agrees that she waives and releases all claims and rights she may have
against all Group Companies and affiliates of the Group Companies, as of the
date hereof, including, without limitation, all claims and rights in respect of
her roles with the Group Companies and her agreed retirement from those roles,
as described above, but excluding the rights, payments and benefits explicitly
provided under this Agreement. Accordingly, by executing this Agreement, in
consideration of the payments and benefits set forth above in this Section 2(f),
and in this Agreement generally, Executive hereby unconditionally and
irrevocably releases, waives, discharges and gives up, to the full extent
permitted by law, any and all claims arising out of Executive’s employment with
and anticipated retirement from the Company (other than the rights, payments and
benefits explicitly provided to Executive under this Agreement) that Executive
may have against Warner

 

7



--------------------------------------------------------------------------------

Chilcott, the Company and all other subsidiaries and affiliates of Warner
Chilcott, together with its past, present and future parent organizations,
subsidiaries, affiliated entities, related companies and divisions and each of
their respective past, present and future officers, directors, executives,
shareholders, trustees, members, partners, plan administrators, attorneys, and
agents (individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing.

(g) Payment of Other Benefits. Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or in any contract or agreement with the Company or any of the other
Group Companies at or subsequent to the date of termination of Executive’s
employment for any reason shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

3. Gross-Up Payment.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or consideration to or for the
benefit of, or received by, Executive from a Group Company, whether or not in
connection with the 2005 Acquisition, (any such payments or consideration, a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties
are hereinafter collectively referred to as the “Excise Tax”), the Company shall
pay to Executive at the time specified in Section 3(e) below an additional
amount (a “Gross-Up Payment”) such that the net amount of the Gross-Up Payment
retained by Executive, after deduction of all federal, state and local income
tax (and any interest and penalties imposed with respect thereto), employment
tax and Excise Tax on the Gross-Up Payment, shall be equal to the amount of the
Excise Tax imposed on such Payment. For the purposes of this Agreement, “2005
Acquisition” means the acquisition of all of the ordinary shares of Warner
Chilcott PLC by Warner Chilcott Acquisition Limited, a United Kingdom private
limited company.

(b) For purposes of the foregoing Section 3(a), the proper amounts, if any, of
the Excise Tax and the Gross-Up Payment shall be determined in the first
instance by the Company. Such determination by the Company shall be promptly
communicated in writing by the Company to Executive. Within 10 days of being
provided with written notice of any such determination, Executive may provide
written notice to the Compensation Committee of the Board (or, if there is no
such Compensation Committee, the Board) of any disagreement, in which event the
amounts, if any, of the Excise Tax and the Gross-Up Payment shall be determined
by an independent accounting firm mutually selected by the Company and
Executive. The determination of the Company (or in the event of disagreement,
the accounting firm selected) shall be final and nonreviewable.

(c) For purposes of determining whether any Payment will be subject to the
Excise Tax and the amount of such Excise Tax under Section 3(a), any payments or

 

8



--------------------------------------------------------------------------------

benefits received or to be received by Executive in connection with a
termination of employment shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax unless the Company or the accounting firm selected above, as
applicable, determines, based on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, with
substantial authority (within the meaning of Section 6662 of the Code), that
such payments or benefits (in whole or in part) do not constitute parachute
payments, or that such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code.

(d) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of tax
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of tax in the state and locality
of Executive’s residence on the date of termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; provided, however, that to the extent (but only to the
extent) required to comply with Regulation §409A-3(i)(l)(v) under the Code, the
amount of the Gross-Up Payment shall be equal to all of the federal, state and
local taxes imposed on Executive as a result of the Excise Tax and Gross-Up
Payment.

(e) The Gross-Up Payment provided for in Section 3(a) shall be made in a cash,
lump-sum payment to Executive (or the appropriate taxing authority on
Executive’s behalf) when due but in no event later than the end of the year
following the year in which Executive remits the Excise Tax, net of any required
tax withholdings, upon the calculation of the amount of the Gross-Up Payment
under Section 3(a). Any Gross-Up Payment required hereunder that is not made in
a timely manner shall bear interest at a rate equal to the prime rate quoted on
the date the payment is first overdue by Citibank N.A., New York, New York plus
two percent until paid.

4. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by her concerning Warner Chilcott or any other Group Company while
employed by the Company or any other Group Company (“Confidential Information”)
are the property of Warner Chilcott or another Group Company (as appropriate).
Therefore, Executive agrees to keep secret and retain in the strictest
confidence all Confidential Information, including without limitation, trade
“know-how” secrets, customer lists, pricing policies, operational methods,
technical processes, formulae, inventions and research projects and other
business affairs of Warner Chilcott and any other Group Companies, learned by
her prior to or after the date of this Agreement, and not to disclose them to
anyone outside the Group Companies, either during or after her employment with
the Company, except (i) in the course of performing her duties hereunder;
(ii) with the Company’s express written consent; (iii) to the extent that the

 

9



--------------------------------------------------------------------------------

Confidential Information becomes generally known to and available for use by the
public other than as a result of Executive’s acts or omissions; or (iv) where
required to be disclosed by court order, subpoena or other government process.
If Executive shall be required to make disclosure pursuant to the provisions of
clause (iv) of the preceding sentence, Executive promptly, but in no event more
than 48 hours after learning of such subpoena, court order or other governmental
process, shall notify the Company, by personal delivery or fax (pursuant to
Section 9 hereof), and, at the Company’s expense, shall take all reasonably
necessary steps requested by the Company to defend against the enforcement of
such subpoena, court order or other governmental process and permit the Company
to intervene and participate with counsel of its own choice in any related
proceeding.

(b) Executive shall deliver to the Company prior to the Retirement Date or, if
sooner, upon any earlier termination of her employment, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of Warner Chilcott or any other Group Company which she may then
possess or have under her control.

5. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patents, patent applications and all similar or related information
(whether or not patentable) which relate to Warner Chilcott or any other Group
Company’s actual or anticipated business, research and development or existing
or future products or services of Warner Chilcott or any other Group Company
which are conceived, developed or made by Executive while employed by the
Company or any other Group Company (collectively, “Work Product”) belong to
Warner Chilcott or another Group Company. Executive shall promptly disclose such
Work Product to the Board and perform all actions reasonably requested by the
Board (whether during or after her employment) to seek and obtain intellectual
property protection on behalf of Warner Chilcott or the other Group Company and
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

6. Indemnification. The Company will indemnify Executive and her legal
representatives to the fullest extent permitted by applicable laws and the
existing organizational documents of the Company or any other applicable laws or
the provisions of any other corporate document of the Company, and Executive
shall be entitled to the protection of any insurance policies the Company may
elect to obtain generally for the benefit of its directors, officers and
employees against all costs, charges and expenses whatsoever incurred or
sustained by her or her legal representatives in connection with any action,
suit or proceeding to which she or her legal representatives may be made a party
by reason of her being or having been a director, officer or employee of the
Company or any other Group Company or actions taken purportedly on behalf of the
Company or any other Group Company; provided, however, that such indemnification
and insurance protection will not be applicable to any costs, charges or
expenses incurred by Executive or her legal representatives in connection with
Executive’s intentional

 

10



--------------------------------------------------------------------------------

involvement, in the course of Executive’s employment, in conduct constituting
larceny, embezzlement, conversion or any other act involving the
misappropriation of funds of any Group Company. The Company shall advance to
Executive the amount of her expenses incurred in connection with any proceeding
relating to such service or function to the fullest extent legally permissible
under applicable law. The indemnification and expense reimbursement obligations
of the Company in this Section 6 will continue as to Executive after she ceases
to be an officer and/or employee of the Company or any other Group Company and
shall inure to the benefit of her heirs, executors and administrators. The
Company shall not, without Executive’s written consent, cause or permit any
amendment of the Company’s governing documents which would adversely affect
Executive’s rights to indemnification and expense reimbursement thereunder.

7. Non-Competition; Non-Solicitation.

(a) Subject to Section 1(b) hereof, Executive covenants and agrees that
Executive shall not, directly or indirectly, either alone or jointly with or on
behalf of any person, firm, company or entity and whether on her own account or
as principal, partner, shareholder, director, employee, consultant or in any
other capacity whatsoever:

(i) during the period up to and ending on December 31, 2012, engage, assist or
be interested in any undertaking which provides services or products similar to
those provided by the Company or any of the Relevant Group Companies, except to
the extent that the foregoing restriction is waived by the CEO in his sole
discretion, with such waiver being evidenced by a written notice signed and
delivered to Executive by the CEO on behalf of the Company Group;

(ii) during the period commencing as of the date of this Agreement and ending as
of the last day of the 24th full calendar month following Executive’s
termination of employment with the Company for any reason (including, without
limitation, Executive’s retirement as of the Retirement Date) (the “Applicable
Period”), in the Relevant Territory, solicit or interfere with or endeavor to
entice away from the Company or any of the Relevant Group Companies any Person
who is a customer or Potential Customer of the Company or any of the Relevant
Group Companies;

(iii) during the Applicable Period, offer to employ, or engage or solicit the
employment or engagement of, any Person who immediately prior to the date of
this Agreement or the date of termination was an employee, contractor or
director of the Company or any of the Relevant Group Companies (whether or not
such Person would commit any breach of their contract of employment or
engagement by reason of leaving the service of such company); or

 

11



--------------------------------------------------------------------------------

(iv) following Executive’s termination of employment with the Company, represent
herself as being in any way connected with or interested in the business of the
Company or any of the Relevant Group Companies other than, if applicable, in her
capacity as a shareholder of Warner Chilcott.

(b) For the purposes of this Agreement:

(i) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity.

(ii) “Potential Customer” means any Person that the Company or any of the
Relevant Group Companies has actively solicited business during the 12-month
period prior to Executive’s termination of employment.

(iii) A “Relevant Group Company” means the Company, Warner Chilcott and all
direct and indirect subsidiaries thereof and, if applicable, their predecessors
in business.

(iv) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of her employment with any
Group Company.

(c) Nothing contained in Section 7(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange, provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

(d) If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 7 are reasonable.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 7, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

8. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by

 

12



--------------------------------------------------------------------------------

Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which she is bound; and (b) upon the execution and
delivery of this Agreement by the parties, this Agreement will be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that she has had the opportunity to
consult with independent legal counsel regarding her rights and obligations
under this Agreement and that she fully understands the terms and conditions
contained herein.

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

Notices to Executive:    At the address for Executive on file with the Company
at the time of the relevant notice Notices to the Company:   

Warner Chilcott (US), LLC

Rockaway 80 Corporate Center

100 Enterprise Drive

Rockaway, NJ 07866

(973) 442-3200 (Phone)

(973) 442-3316 (Fax)

Attention: Senior Vice President, Corporate Development

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 7, for which Section 7(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

11. Complete Agreement. This Agreement, together with any other agreements
referred to herein (other than the Prior Agreement) (and any exhibits, schedules
or other documents referred to herein or therein), constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations, by or among the parties,
written or oral, whether in term sheets, presentations or otherwise, which may
have related to the subject matter hereof in any way, including without
limitation, the Prior Agreement and the terms of any plan or program which are
contrary to any explicit term of this Agreement.

 

13



--------------------------------------------------------------------------------

Executive acknowledges and agrees that she has been given ample opportunity to
consider this Agreement and consult with advisers of her choosing regarding her
rights generally and the terms of this Agreement, and has used such time as she
deems appropriate to review and consider this Agreement prior to her execution
of this Agreement.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

15. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

17. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the making, interpretation or the breach thereof, other than (a) a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 4, 5 and/or 7 as to which the parties shall have the right to apply for
specific performance to any court having equity jurisdiction; and (b) the
determination of Excise Tax and any Gross-Up Payment pursuant to Section 3
hereof, shall be settled by arbitration in New York City by one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, and any party to the
arbitration may, if she or it elects, institute proceedings in any court having
jurisdiction for the specific performance of any such award. The powers of the
arbitrator shall include, but not be limited to, the awarding of injunctive
relief.

 

14



--------------------------------------------------------------------------------

18. Legal Fees and Expenses. The Company agrees to pay, as incurred, to the full
extent permitted by law, all reasonable legal fees and expenses which Executive
may reasonably incur as a result of (a) review and/or any claims made regarding
the Company’s determination of Excise Tax and Gross-Up Payment pursuant to
Section 3 herein; or (b) any contest brought in good faith (regardless of the
outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code.

19. No Mitigation or Set-Off. The provisions of this Agreement are not intended,
nor shall they be construed, to require that Executive mitigate the amount of
any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of her employment
by another employer or otherwise. The Company’s obligations to make the payments
to Executive required under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive.

20. Tax Withholding. The parties agree to treat all amounts paid to Executive
hereunder as compensation for services. Accordingly, the Company may withhold
from any amount payable under this Agreement such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

21. Code Section 409A. Executive and the Company agree that it is the intent of
the parties that this Agreement not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, and
that to the extent any provisions of this Agreement do not comply with
Section 409A of the Code, the parties will make such changes as are mutually
agreed upon in order to comply with Section 409A of the Code. Notwithstanding
any other provision with respect to the timing of payments under this Agreement,
if, at the time of Executive’s termination of employment, Executive is deemed to
be a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
Executive may become entitled under this Agreement which are subject to
Section 409A of the Code (and not otherwise exempt from its application) that
are payable (a) in a lump sum within six months following the date of
termination will be withheld until the first business day after the six-month
anniversary of the date of termination, at which time Executive shall be paid
the amount of such lump sum payments in a lump sum and (b) in installments
within six months following the date of termination will be withheld until the
first business day after the six-month anniversary of the date of termination,
at which time Executive shall be paid the aggregate amount of such installment
payments in a lump sum, and after the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular

 

15



--------------------------------------------------------------------------------

payments otherwise due to Executive in accordance with the payment terms and
schedule set forth herein.

[The remainder of this page is intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  WARNER CHILCOTT (US), LLC  

/s/ Michael Halstead

 

Name:

  Michael Halstead   Title:  

SVP, Corporate Development

  EXECUTIVE  

/s/ Izumi Hara

 

Name:

  Izumi Hara



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Release Agreement”) is entered into between Izumi
Hara (“Executive”) and Warner Chilcott (US), LLC, with an address at 100
Enterprise Drive, Rockaway, New Jersey 07866 (the “Company”). The Company,
together with its past, present and future parent organizations, subsidiaries,
affiliated entities, related companies and divisions and each of their
respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, plan administrators, attorneys, and
agents (individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing,
is collectively referred to in this Release Agreement as the “Released Parties.”

1. Retirement from Employment. Executive acknowledges and understands that
Executive’s last day of employment with the Company is December 31, 2012 (the
“Retirement Date”). Executive further acknowledges that Executive has received
all compensation and benefits to which Executive is entitled as a result of
Executive’s employment, except as otherwise provided under Section 2(f) of
Executive’s Third Amended and Restated Employment Agreement with the Company,
dated as of December 14, 2012 (the “Employment Agreement”). Executive
understands that, except as otherwise provided under Section 2(f) of the
Employment Agreement, Executive is entitled to nothing further from the Released
Parties, including reinstatement by the Company.

2. Executive General Release of Released Parties. In consideration of the
payment and benefits provided under the Employment Agreement, Executive hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Executive may have against any of the Released Parties, arising on or prior to
the date of Executive’s execution and delivery of this Release Agreement to the
Company. “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, expenses, commissions, fees, bonuses,
unvested stock options, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, damages, including damages for pain and suffering and
emotional harm, arising, directly or indirectly, out of any promise, agreement,
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of the State of New Jersey or any other state and the United
States and Ireland and all other relevant jurisdictions, including, but not
limited to, federal and state whistleblower laws, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employment Resignation
Income Security Act (excluding COBRA), the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, the
Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002,

 

A-1



--------------------------------------------------------------------------------

the New York State Human Rights Laws, and the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, the New Jersey Civil Rights
Act, and the New Jersey Conscientious Executive Protection Act, as each may be
amended from time to time, whether arising directly or indirectly from any act
or omission, whether intentional or unintentional. This releases all Claims,
including those of which Executive is not aware and those not mentioned in this
Release Agreement. Executive specifically releases any and all Claims arising
out of Executive’s employment with the Company or termination therefrom.
Executive expressly acknowledges and agrees that, by entering into this Release
Agreement, Executive is releasing and waiving any and all Claims, including,
without limitation, Claims that Executive may have arising under ADEA, which
have arisen on or before the date of Executive’s execution and delivery of this
Release Agreement to the Company. Notwithstanding the above release terms, this
Release Agreement shall not release any claims that Executive has under: (i) the
Employment Agreement, and (ii) any plan, option award or equity grant that has
been awarded to Executive.

3. Representations; Covenant not to Sue. Executive hereby represents and
warrants that (A) Executive has not filed, caused or permitted to be filed any
pending proceeding (nor has Executive lodged a complaint with any governmental
or quasi-governmental authority) against any of the Released Parties, nor has
Executive agreed to do any of the foregoing, (B) Executive has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Release Agreement,
and (C) Executive has not directly or indirectly assisted any third party in
filing, causing or assisting to be filed, any Claim against any of the Released
Parties. Except as set forth in Section 10 below, Executive covenants and agrees
that Executive shall not encourage or solicit or voluntarily assist or
participate in any way in the filing, reporting or prosecution by herself or any
third party of a proceeding or Claim against any of the Released Parties, except
with respect to enforcing any right under the Employment Agreement or those
rights not otherwise released hereunder.

4. Who is Bound. The Company and Executive are bound by this Release Agreement.
Anyone who succeeds to Executive’s rights and responsibilities, such as the
executors of Executive’s estate, is bound and anyone who succeeds to the
Company’s rights and responsibilities, such as its successors and assigns, is
also bound.

5. Cooperation With Investigations/Litigation. Executive agrees, upon the
Company’s request, to reasonably cooperate in any investigation, litigation,
arbitration, or regulatory proceeding regarding events that occurred during
Executive’s tenure with the Company. Executive will make herself reasonably
available to consult with the Company’s counsel, to provide information, and to
appear to give testimony. The Company will reimburse Executive for reasonable
out-of-pocket expenses Executive incurs in extending such cooperation, so long
as Executive provides advance written notice of Executive’s request for
reimbursement and provides satisfactory documentation of the expenses.

 

A-2



--------------------------------------------------------------------------------

6. Confidentiality, Non-Solicitation, Inventions and Patents and
Non-Disparagement.

(a) Each of Warner Chilcott plc and its subsidiaries agrees not to make, and to
use its reasonable best efforts to cause its respective directors, officers and
employees not to make, any defamatory or derogatory statements concerning
Executive; provided, however, that in response to any inquiries directed to the
Company’s Senior Vice President, Corporate Development, the Company shall be
permitted to disclose, and shall disclose, to prospective employers information
limited to Executive’s dates of employment and last position held by Executive.

(b) Executive agrees not to make any defamatory or derogatory statements
concerning any of the Released Parties. Executive confirms and agrees that
Executive shall comply with the terms of the Employment Agreement (including,
without limitation, Section 4, 5 and 7 of the Employment Agreement) and shall
not, directly or indirectly, disclose to any person or entity or use for
Executive’s own benefit, any confidential information concerning the business,
projects, finances or operations of the Company, its affiliates or subsidiaries
or any of their respective customers; provided, however, that Executive’s
obligations under this Section 6 shall not apply to information generally known
in the Company’s industry through no fault of Executive or the disclosure of
which is required by law after reasonable notice has been provided to the
Company sufficient to enable the Company to contest the disclosure. Confidential
information shall include, without limitation, all trade secrets, know-how,
show-how, technical, operating, financial, and other business information and
materials, whether or not reduced to writing or other medium and whether or not
marked or labeled confidential, proprietary or the like, including, but not
limited to, information regarding pricing, margins, customer contact and
customer profiles.

7. The Company Property. Executive represents and warrants that she has complied
with Section 4(b) of the Employment Agreement and she has returned to the
Company all property in her possession, custody or control belonging to the
Company, its affiliates or subsidiaries, including, but not limited to, all
equipment, computers, pass codes, keys, swipe cards, credit cards, documents or
other materials, in whatever form or format, that Executive received, prepared,
or helped prepare. Executive represents that Executive has not retained any
copies, duplicates, reproductions, computer disks, or excerpts thereof, whether
in hard copy or electronic form, of the Company’s, its affiliates’ or
subsidiaries’ documents.

8. Remedies. If (i) Executive breaches any material term or condition of this
Release Agreement or any material term of the Employment Agreement and, after
being provided with notice of such breach to the extent such breach is curable,
fails to cure such breach within 10 business days, or (ii) any material
representation made by Executive in this Release Agreement was false when made,
then such breach or false representation, as the case may be, shall constitute a
material breach of this Release Agreement and in addition to and not instead of
the Released Parties’ other remedies under law or in equity, Executive shall be
required to immediately, upon written notice from the Company,

 

A-3



--------------------------------------------------------------------------------

return all payments made to Executive under Section 2(f) of the Employment
Agreement, less $500.00, and Executive shall forfeit all rights granted under
Section 2(f) of the Employment Agreement with respect to any equity awards held
by Executive. Executive agrees that if Executive is required to return any
amounts and forfeit any rights under the foregoing sentence, this Release
Agreement shall continue to be binding on Executive and the Released Parties
shall be entitled to enforce the provisions of this Release Agreement as if such
amounts and rights had not been repaid or forfeited and the Company shall have
no further obligations to Executive under Section 2(f) of the Employment
Agreement. Further, in the event Executive or the Company materially breaches
the terms of this Release Agreement, Executive or the Company, as the case may
be, agrees to pay all of the Released Parties’ or Executive’s, as the case may
be, attorneys’ fees and other costs associated with enforcing this Release
Agreement. Notwithstanding the foregoing, it is understood and agreed that
Executive shall have no automatic repayment obligations or obligation to pay the
Released Parties’ attorneys’ fees and other costs associated with enforcing the
terms of this Release Agreement if Executive were to challenge the ADEA waiver
only.

9. Construction of Agreement. In the event that one or more of the provisions
contained in this Release Agreement shall for any reason be held unenforceable
in any respect under the law of any state of the United States or the United
States, such unenforceability shall not affect any other provision of this
Release Agreement, but this Release Agreement shall then be construed as if such
unenforceable provision or provisions had never been contained herein. If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by applicable law. This Release Agreement and any
and all matters arising directly or indirectly herefrom shall be governed under
the laws of the State of New Jersey without reference to choice of law rules.
The Company and Executive consent to the sole jurisdiction of the federal and
state courts of New Jersey. EMPLOYER AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS RELEASE AGREEMENT OR ANY
AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM, AND REPRESENT THAT THEY
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO
SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

10. Acknowledgments. The Company and Executive acknowledge and agree that:

(a) By entering into this Release Agreement, Executive does not waive any rights
or Claims that may arise after the date that Executive executes and delivers
this Release Agreement to the Company;

(b) This Release Agreement shall not affect the rights and responsibilities of
the Equal Employment Opportunity Commission (the “EEOC”) to enforce applicable
laws, and further acknowledge and agree that this Release Agreement shall not be
used to justify interfering with Executive’s protected right

 

A-4



--------------------------------------------------------------------------------

to file a charge or participate in an investigation or proceeding conducted by
the EEOC. Accordingly, nothing in this Release Agreement shall preclude
Executive from filing a charge with, or participating in any manner in an
investigation, hearing or proceeding conducted by, the EEOC, but Executive
hereby waives any and all rights to recover under, or by virtue of, any such
investigation, hearing or proceeding;

(c) Notwithstanding anything set forth in this Release Agreement to the
contrary, nothing in this Release Agreement shall affect or be used to interfere
with Executive’s protected right to test in any court, under the Older Workers’
Benefit Protection Act, or like statute or regulation, the validity of the
waiver of rights under ADEA set forth in this Release Agreement; and

(d) Nothing in this Release Agreement shall preclude Executive from exercising
Executive’s rights, if any, under (i) Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, or (ii) the
Company’s 401(k) Plan.

11. Opportunity For Review.

(a) Executive represents and warrants that Executive (i) has had sufficient
opportunity to consider this Release Agreement, (ii) has read this Release
Agreement, (iii) understands all the terms and conditions hereof, (iv) is not
incompetent or had a guardian, conservator or trustee appointed for Executive,
(v) has entered into this Release Agreement of Executive’s own free will and
volition, (vi) has duly executed and delivered this Release Agreement,
(vii) understands that Executive is responsible for Executive’s own attorneys’
fees and costs, (viii) has had the opportunity to review this Release Agreement
with counsel of her choice or has chosen voluntarily not to do so, (ix) has been
given twenty-one (21) days to review this Release Agreement before signing this
Release Agreement and understands that she is free to use as much or as little
of the 21-day period as she wishes or considers necessary before deciding to
sign this Release Agreement, (x) understands that if Executive does not sign and
return this Release Agreement to the Company (Attn: Senior Vice President,
Corporate Development) on or before January 21, 2013, the Company shall have no
obligation to enter into this Release Agreement, Executive shall not be entitled
to receive the payments or benefits provided for under Section 2(f) of the
Employment Agreement, and the Retirement Date shall be unaltered; and
(xi) understands that this Release Agreement is valid, binding, and enforceable
against the parties hereto in accordance with its terms.

(b) This Release Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to the Company (Attn: Senior Vice
President, Corporate Development) by Executive. The parties hereto understand
and agree that Executive may revoke this Release Agreement after having executed
and delivered it to the Company (Attn: Senior Vice President, Corporate
Development) by delivering notice of revocation to the Company in writing,

 

A-5



--------------------------------------------------------------------------------

provided such notice of revocation is received by the Company at the address
listed in this Release Agreement above no later than 11:59 p.m. on the seventh
(7th) day after Executive’s execution and delivery of this Release Agreement to
the Company. If Executive revokes this Release Agreement, it shall not be
effective or enforceable, Executive shall not be entitled to receive the
payments or benefits provided for under Section 2(f) of the Employment
Agreement, and the Retirement Date shall be unaltered.

Agreed to and accepted on this

__ day of _________, 2013.

 

Witness     EXECUTIVE:               Izumi Hara

Agreed to and accepted on this

__ day of _________, 2013.

 

     

EMPLOYER:

WARNER CHILCOTT (US), LLC

        By:              Name:         Title:

 

A-6